Title: From George Washington to Joseph Reed, 12 December 1778
From: Washington, George
To: Reed, Joseph


  
    Dear Sir,
    Middle brook [N.J.] Decr 12th 1778.
  
Your favor of the 7th Instt by Mr Laurens came to my hands a day or two ago; previous to which, I should have done myself the pleasure of congratulating you (which I now do very sincerely) on your late election to the government of Pensylvania, had not Sir Harry’s late extra Manœuvre up the North River kept me upon the March, & counter-march, from the 5th till yesterday; when I arrived at these—my quarters for the Winter—& employed too much of my attention to investigate his designs, to endulge in more agreeable amusements.
What did, or could prompt the Knight to this expedition, is beyond the reach of my conception—considering the unseasonableness of it—Three things only, appeared to me probable; a rescue of the Convention Troops—a stroke at the rear of our Army. Or a surprize of the Posts in the high-lands. The two first I had seen perfectly out of his reach before I left the North River; and not conceiving that he could miss it so much in point of intelligence as to mis-time matters so egregiously (if either of the other two was his object) it followed of consequence that the last must be his aim, and tho’ I had left them (as I thought) in a state of security, and in the hands of a good Officer—McDougall—I could not help being uneasy lest some disaster might befal them; & posted back from Elizabeth town on the Morning of the 5th; and got within 12 or 15 Miles of Kings ferry when I was met by an express informing me, that the Enemy had landed at that place, set fire to two small log’d Houses, destroyed nine Barrls of spoiled herrings, & had set Sail for New York.
Thus ended this notable expedition, which was conducted (in the preparation) with so much secrecy, that all the Flag Boats to, and from the City were stopped, and not a mouse permitted to creep with in their lines. The only bad consequence we have felt from it (and as the weather has turned out, not a trifling one) is, that it has delayed the Virginia, Maryland, & Pensylvania Troops four days in hutting; and has occasioned them to March throˆ Snow & bad roads to come at their ground, instead of having Sunshine & good ones, which was the case before the storm on thursday last.
  
  
  
  It gives me very sincere pleasure to find that there is likely to be a coalition of the Whigs in your State (a few only excepted) and that the Assembly of it, are so well disposed to second your endeavors in bringing those murderers of our cause—the Monopolizers—forestallers—& Engrossers—to condign punishment. It is much to be lamented that each State, long ’ere this, has not hunted them down as the pests of Society, & the greatest enemies we have, to the happiness of America. I would to God that one of the most attrocious in each State was hung in Gibbets, up on a gallows five times as high as the one prepared by Haman—No punishment, in my opinion, is too great for the Man, who can build “his greatness upon his Country’s ruin.”
General Lee’s publication in Dunlaps Gazette of the 3d Instt (and I have seen no other) puts me in a disagreeable Situation—I have neither leizure, nor inclination to enter the list with him in a News-paper—And so far as his production points to personality, I can, & do, from my inmost Soul, despise; but when he has most barefacedly misrepresented facts in some places, and thrown out insinuation’s in others that have not the smallest foundation in truth—not to attempt a refutation is a tacit acknowledgement of the justice of his assertions—for tho’ there are thousands who know how unsupported his piece is, there are yet tens of thousds that know nothing of the matter and will be led, naturally to conclude, that bold & confident assertions, uncontradicted, must be founded in truth.
  It became a part of General Lees plan from the moment of his Arrest (tho’ it was an event sollicited by himself ) to have the World believe that he was a persecuted Man; and, that party was at the bottom of it; But however convenient it may have been for his purposes to establish this doctrine, I defy him, or his most zealous partizans, to adduce a single instance in proof of it; unless bringing him to tryal at his own request, is considered in this light—I can do more, I will defy any person out of my own family, to say, that I have ever mentioned his name after his tryal commenced, if it was to be avoided; & when it was not, that I have not studiously declined expressing any Sentiment of him, or his behaviour—how far this conduct accords with his, let his own breast decide. If he conceives that I was opposed to him because he found himself disposed to enter into a party against me—If he thought I stood in his road to preferment, and therefore, that it was convenient to lessen me in the esteem of my Countrymen, in order to pave the way for his own advancement—I have only to observe, that, as I never entertained any jealousy of, or apprehension from him, so neither did I ever do more than common civility, and a proper respect to his Rank required, to conciliate his good opinion—
    
    
    
    His temper, and plans, were too versatile & violent, to attract my admiration—and that I have escaped the venom of his tongue & pen so long, is more to be wondered at, than applauded; as it is a favor that no Officer under whose immediate command he ever served, has the happiness (if happiness can be thus denominated) of boasting.
Were I to give into private conveniency & amusement, I should not be able to resist the invitation of my friends to make Phila. (instead of a Squeezed up room or two) my quarters for the Winter. But the Affairs of the Army requires a constant attention, & presence—and circumstanced as matters are at this juncture, calls for some degree of care & address to keep it from crumbling—As Peace and retirement are my ultimate aim, & the most pleasing, & flattering wish of my Soul, every thing advancive of this end, contributes to my satisfaction, however difficult & inconvenient in the attainment—and will reconcile any place, & all circumstances, to my feelings, whilst I remain in Service.
The Officers of the Army must be grateful for your endeavours to serve them; and those of your own State will, I trust, feel the salutary effects of your exertions in their favor. They really merit it—and resignations must cease to be wonderful, when it is a fact too notorious to be denied, that Officers cannot live in the Army under present circumstances, whilst they see others enriching themselves by an infinity of ways. These are severe tests of public virtue, & should not, in point of policy, be pushed too far. With sincere regard & Affection, & with complimts to Mrs Reed, I am Dr Sir Yr Most Obedt friend & Servt

  Go: Washington

